     Case 2:15-cv-00443-KJM-DMC Document 16 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK LEE DEARWESTER,                             No. 2:15-CV-0443-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the Court in this closed docket is plaintiff’s motion for relief

20   from the requirement to pay the fling fees in installments (ECF No. 14).

21                  On May 15, 2015, the previously assigned Magistrate Judge dismissed plaintiff’s

22   action for failure to submit an amended complaint within the time allotted and this case was

23   closed. See ECF Nos. 10 (Magistrate Judge’s order) and 11 (final judgment). On June 5, 2015,

24   plaintiff submitted his first amended complaint. See ECF No. 12. This matter was reassigned to

25   this Court pursuant to an order signed by the District Judge on May 11, 2020. See ECF No. 15.

26   The reassignment and review by the undersigned has been triggered by plaintiff’s filing of the

27   currently pending motion on May 7, 2020.

28   ///
                                                        1
     Case 2:15-cv-00443-KJM-DMC Document 16 Filed 05/18/20 Page 2 of 2

 1                  Good cause appearing for plaintiff’s delay, the Court hereby orders the following:

 2                  1.     The order dismissing this action and final judgment (ECF Nos. 10 and 11)

 3   are vacated;

 4                  2.     The Clerk of the Court is directed to re-open this case;

 5                  3.     Because this action is being re-opened, plaintiff’s motion for relief from

 6   the requirement to pay the filing fees (ECF No. 14) is denied; and

 7                  4.     The sufficiency of plaintiff’s first amended complaint shall be addressed by

 8   separate screening order.

 9

10

11   Dated: May 18, 2020
                                                          ____________________________________
12                                                        DENNIS M. COTA
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
